COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Timothy Spivy v. The State of Texas

Appellate case number:    01-13-00254-CR

Trial court case number: 1364113

Trial court:              351st District Court of Harris County


        On September 20, 2013, Appellant filed a Motion to Abate, explaining the trial court has
indicated a need for sixty (60) days to prepare findings of fact and conclusions of law regarding
admissibility of statements made by appellant. The motion is GRANTED.
        This appeal is abated and removed from this Court’s active docket until the sooner of
sixty (60) days from the date of this order, or ten (10) days after the trial judge has issued his
findings of fact and conclusions of law. The district clerk is ORDERED to prepare and file with
this Court a supplemental record containing the findings of fact and conclusions of law within
ten (10) days of same being issued.
       It is so ORDERED.

Judge’s signature: Rebeca Huddle
                  X Acting individually      Acting for the Court


Date: September 26, 2013